DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 1-25 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
With regard to claim 1, the claim recites a variety of wt% of a variety of elements, and a relationship of the wt%. However, the claim is unclear in a variety of ways. Initially, it is not clear if the total of all those elements can equal 100% , because it is unclear how a support can be comprised of, for example, 100 wt% elemental magnesium. Further, the instant Examples show that the support comprises an additional metal oxide, and thus it is unclear how the Group 2, for example, metal can 
For purposes of examination, “z/p” is understood as a typographical error of “z/q”. Further, for purposes of examination, the Examiner takes the position w and m are equivalent when the Group 2 metal is present, and so on and so forth for the other groups. The Examiner is not able to gain any further understanding from the specification and this appears to be the only reasonable expectation from the wording of the claims. Additionally, the values of w, x, y, and z are considered to range up to 100 as claimed, but the Examiner would appreciate further clarification as to how elemental magnesium, for example, could be 100 wt% of the support, or amendment to claim a more understandable range.
With regard to claims 3, 5-7, 11, 12, and 18, the claims each recite a broad range or limitation together with a narrow range or limitation. A broad range or limitation 
Claim 3 recites the broad range of “temperature in a range from 450°C to 900°C” and also the narrower ranges of “preferably 600°C to 900°C, more preferably 620°C to 900°C, more preferably 650°C to 850°C, more preferably 670°C to 800°C”. Claim 3 also recites the broad range of “20 kPa-absolute to 1,000 kPa-absolute” and the narrower ranges of “preferably from 50 kPa-absolute to 500 kPa-absolute” and “more preferably from 70 kPa-absolute to 300 kPa-absolute.”
Claim 5 recites the broad range of “≤70 minutes” and the narrower ranges of “preferably from 1 minute to 70 minutes” and “more preferably from 5 minutes to 45 minutes”.
Claims 6 and 7 recite the broad range of “from 0.1 vol% to 50 vol%” and the narrower ranges of “preferably from 0.5 vol% to 30 vol%” and “more preferably from 1 vol% to 15 vol%”.
Claim 11 recites the broad range of “temperature in a range from 600°C to 900°C,” and also the narrower ranges of “preferably 600°C to 800°C, more preferably 650°C to 750°C, more preferably 670°C to 720°C”. Claim 11 also recites the broad range of “hydrocarbon partial pressure of 20 kPa-absolute to 1,000 kPa-absolute” and the narrow ranges of “preferably 50 kPa-absolute to 500 kPa-absolute” and “more preferably 100 kPa-absolute to 300 kPa-absolute.”
Claim 12 recites the broad range of “temperature in a range from 600°C to 1,100°C” and also the narrower ranges of “preferably from 650°C to 1,000°C, more preferably from 700°C to 900°C, more preferably from 750°C to 850°C”. Claim 12 also recites the broad range of “oxidant partial pressure of 20 kPa-absolute to 1,000 kPa-absolute” and the narrower ranges of “preferably from 50 kPa-absolute to 500 kPa-absolute” and “more preferably 70 kPa-absolute to 300 kPa-absolute.”
Claim 18 recites the broad range “in a range from 0.1 seconds to 1.5 minutes” and the narrower ranges of “preferably from of 0.5 seconds to 1 minute” and “more preferably from 1 second to 30 seconds”. Claim 18 also recites the broad range of “from 1 to 150” and the narrower ranges of “preferably from 5 to 100” and “more preferably from 10 to 80”. Claim 18 further recites the broad range “from 0.1 hr-1 to 100 hr-1” and the narrower ranges “preferably from 0.2 hr-1 to 64 hr-1” and “more preferably from 0.4 hr-1 to 32 hr-1”.
The claims are considered indefinite because there is a question or doubt as to whether the feature introduced by such narrower language is (a) merely exemplary of the remainder of the claim, and therefore not required, or (b) a required feature of the claims.
	For purposes of examination, in each claim, only the broad range listed above will be considered. 
With regard to claim 15, the claim recites that m, n, p, and q are each equal to 1, 15, or 30, or that m = 1, n=15, p=15, and q=1. However, as recited above, it is unclear where the amounts of m, n, p, and q come from, as it is not clear whether they are or are not equivalent to w, x, y, and z, respectively. Also, there are no examples which require all 4 elements to be present, and no examples where the amount of the elements is precisely 1, 15, or 30. Thus, the claim is indefinite.
	For purposes of examination, until further explanation is given as to the origin of the m, n, p, and q amounts, the Examiner will consider that they are selected arbitrarily to make sure the fraction is not divided by zero, which is mathematically impossible. Thus, for example, if there is only an element of Group 2 present in the catalyst, n, p, and q are each selected to be 1, 15, or 30, even though x, y, and z are 0, in order that the fraction is mathematically possible and the limitation is met. However, m is considered to be equivalent to w, which would allow the statement to be true, because w/m would thus be 1.
	With regard to claims 2, 4, 8-10, 13, 14, 16, 17, and 19-25, the claims are rejected as being dependent on a rejected base claim.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 5-18, 20-23, and 25 are rejected under 35 U.S.C. 103 as being unpatentable over Pierce et al. (US 8,653,317), alternatively in view of Kimura et al. (WO 2018/193668).
Publication US 2020/0038852 (cited on IDS of 22 June 2021) is used as the English-language equivalent of WO 2018/193668 below, and all citations are directed thereto.
With regard to claims 1 and 15, Pierce teaches a method for dehydrogenation of paraffinic and/or alkyl aromatic hydrocarbons to olefinic and/or vinyl aromatic hydrocarbons (dehydrogenated hydrocarbons) (column 1, lines 14-16) comprising the following steps:
a) contacting a gaseous stream comprising at least one hydrocarbon with a catalyst to produce a dehydrogenated product (column 3, lines 23-26), hydrogen (column 17, claim 1) and a coked catalyst (column 9, lines 39-40), where the catalyst comprises platinum (Group 10 metal) on a support (column 2, lines 62-63). Pierce further teaches that the paraffinic hydrocarbons include C2-C6 branched and linear paraffins and that the alkyl aromatic compounds include C8-C10 alkylaromatic compounds (column 5, lines 9-15), that the reaction temperature is 500-800°C (column 7, lines 40-41), and that the time period for the reaction is 5 seconds (column 16, line 52), which are within the ranges of 300-900°C and 0.1 seconds to 2 minutes of instant claim 1 
	Pierce also teaches that the catalyst comprises 0.0005 to 0.05 wt% platinum (column 2, lines 61-62), which overlaps the range of 0.05 to 6 wt% Group 8-10 metal of instant claim 1. While Pierce does not teach the exact range as claimed, it would have been obvious to one of ordinary skill in the art to use the claimed ranges because the reference includes overlapping ranges which are found to be prima facie obvious. In the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976). 
Pierce additionally teaches that the catalyst comprises 0.1 to 1 wt% alkaline earth metal (Group 2 element) (column 2, lines 64-65). Thus, x and m are equivalent to 0.1 to 1, and w x, and y are 0. For mathematical purposes, each of m, n, and p are also selected to be 1, so as to not have fractions divided by 0. Thus, the sum of w/m, x/n, y/p, and z/q is 1, which is within the range of ≥ 1 of instant claim 1. When m is 1, then each of m, n, p, and q are equal to 1 as in instant claim 15.
b) separating the gaseous stream and a spent catalyst stream from the effluent (column 8, lines 59-60).
c) contacting the spent catalyst with a regeneration fluid comprising an oxygen-containing gas to remove coke from the catalyst (produce a regenerated catalyst lean in coke) (column 9, lines 36-40). Pierce does not explicitly teach that the combustion also produces a combustion gas, however, because Pierce teaches the same step of regeneration by contacting a similar coked Pt catalyst with the same regeneration gas comprising an oxidant as claimed, one of ordinary skill in the art would reasonably conclude that the combustion of the coke of Pierce also produces a combustion gas, as claimed, absent any evidence to the contrary. 
d) separating a combustion product gas stream (column 10, lines 1-3) and a regenerated catalyst stream (column 10, lines 7-10).
e) returning the regenerated catalyst to the reactor (column 9, lines 41-42) where the alkylaromatic hydrocarbon is again introduced to the catalyst (contacting an additional quantity of hydrocarbon-containing feed with the regenerated catalyst). Pierce further teaches that the cycle is repeated (column 16, lines 60-62), which means that the returning of the catalyst to the reactor produces a re-coked catalyst and additional product and hydrogen, as claimed. 
	Pierce is silent with regard to the hydrocarbon partial pressure. However, Pierce teaches that the total reaction pressure is 3.7 to 64.7 psia (25.5 to 446 kPaa) (column 7, lines 49-51) and teaches that the feed may comprise only hydrocarbons (column 16, lines 35-36). Thus, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention that the partial pressure of the hydrocarbon feed is equivalent to the total pressure of the reaction in Pierce when the feed is only hydrocarbons, because the only gas present to pressurize the reaction is the hydrocarbons in the feed, absent any evidence to the contrary. This is within the range of at least 20 kPaa of instant claim 1. 
	Alternatively, Pierce is silent with regard to the hydrocarbon partial pressure.
Kimura teaches a method for dehydrogenation of paraffins and regeneration of a dehydrogenation catalyst (paragraph [0011]) where the catalyst comprises platinum on a support (paragraph [0037]). Kimura further teaches that the partial pressure of the hydrocarbon in the dehydrogenation reaction is 0.005 MPa to 1 MPa (5 to 1000 kPa), in order to enhance the conversion rate and reduce the size of the reactor with respect to the flow rate (paragraphs [0029]-[0030]). This overlaps the range of at least 20 kPa of instant claim 1. While Kimura does not teach the exact range as claimed, it would have been obvious to one of ordinary skill in the art to use the claimed ranges because the reference includes overlapping ranges which are found to be prima facie obvious. In the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976).
	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to use a hydrocarbon partial pressure of 0.005 MPa to 1 MPa as taught by Kimura in the reaction of Pierce, because each of Pierce and Kimura teach a dehydrogenation reaction of paraffins with a catalyst comprising platinum on a support, and Kimura teaches that using a hydrocarbon partial pressure of 0.005 MPa to 1 MPa enhances the conversion rate and reduces the size of the reactor with respect to the flow rate (paragraphs [0029]-[0030]).
	With regard to claim 5, Pierce teaches that the total time for reaction, nitrogen flow, and regeneration is 40 minutes and 30 seconds (column 16, lines 46-57), which is within the range of ≤ 70 minutes of instant claim 5. 
With regard to claims 6 and 7, Pierce teaches the method above, where the catalyst comprises the Group 2 element (instant claim 7) (column 2, lines 64-65) and the reactor may further comprise inert gases including steam (column 8, lines 5-7).
Pierce is silent with regard to the amount of steam in the reaction feed.
Kimura teaches a method for dehydrogenation of paraffins and regeneration of a dehydrogenation catalyst (paragraph [0011]) where the catalyst comprises platinum on a support (paragraph [0037]). Kimura further teaches that the feed comprises a ratio of 1 mol hydrocarbon to 5.3 mol nitrogen (see Examples, pages 5-7). Kimura also teaches that the feed comprises a ratio of 1 mol hydrocarbon to 1-10 mol steam (paragraphs [0031]-[0032]). Thus, the feed comprises 13.7 mol% to 61.7 mol% steam, and using the ideal gas law, 13.7 to 61.7 vol% steam as well. This overlaps the range of 0.1 to 50 vol% of instant claims 6 and 7. While Kimura does not teach the exact range as claimed, it would have been obvious to one of ordinary skill in the art to use the claimed ranges because the reference includes overlapping ranges which are found to be prima facie obvious. In the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976). Kimura further teaches that including steam in the feed in the amounts above may suppress deterioration of the activity of the catalyst (paragraph [0032]).
	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to use an amount of 13.7 to 61.7 vol% steam as taught by Kimura in the feed of Pierce, because Pierce and Kimura each teach a dehydrogenation reaction comprising dehydrogenation of paraffins with a catalyst comprising platinum on a support, and Kimura teaches that including steam in the feed may suppress deterioration of the activity of the catalyst (paragraph [0032]).
With regard to claim 8, Pierce teaches that steam is preferably not used in the reaction (column 8, line 11). This is equivalent to an absence of steam as claimed.
With regard to claim 9, Pierce teaches that the feed can comprise propane (column 10, line 21), which would produce propylene as claimed. Pierce further teaches that the selectivity is greater than 99% (column 6, lines 57-58). This is within the range of ≥ 75% of instant claim 9. Pierce is silent with regard to the yield. However, Pierce teaches a similar process of dehydrogenation with a similar catalyst comprising platinum on a support at similar temperatures and for a similar length of time, which has a similar selectivity. Thus, one of ordinary skill in the art would reasonably expect that the process of Pierce would produce a similar result of a yield of at least 52%, as claimed, absent any evidence to the contrary. 
With regard to claim 10, Pierce teaches that the feed can comprise solely paraffins (column 5, lines 7-9) where the paraffin can be propane (column 10, line 21). When the feed is only propane, it is 100 vol% propane, which is within the range of ≥ 70 vol% of instant claim 10. Pierce teaches a total pressure of 3.7 to 64.7 psia (25.5 to 446 kPaa) (column 7, lines 49-51) or Kimura teaches a partial pressure of 0.005 MPa to 1 MPa (5 to 1000 kPa) (paragraphs [0029]-[0030]), which each overlap the range of at least 40 kPaa of instant claim 10. While Pierce or alternatively Kimura does not teach the exact range as claimed, it would have been obvious to one of ordinary skill in the art to use the claimed ranges because the reference includes overlapping ranges which are found to be prima facie obvious. In the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976). Pierce further teaches that the selectivity is greater than 99% (column 6, lines 57-58). This is within the range of ≥ 75% of instant claim 10. Pierce in view of Kimura is silent with regard to the yield. However, Pierce in view of Kimura teaches a similar process of dehydrogenation with a similar catalyst comprising platinum on a support at similar temperatures and pressures and for a similar length of time, where the process has a similar selectivity. Thus, one of ordinary skill in the art would reasonably expect that the process of Pierce in view of Kimura would produce a similar result of a yield of at least 52%, as claimed, absent any evidence to the contrary.
With regard to claim 11, Pierce teaches that the reaction takes place at 600°C (column 16, line 47), which is within the range of 600-900°C of instant claim 11. 
With regard to claim 12, Pierce teaches that the regeneration takes place at 700°C (column 16, line 57), which is within the range of 600-1,100°C of instant claim 12.
With regard to claim 13, Pierce further teaches that the catalyst comprises tin, germanium, indium, or gallium (column 2, line 47). 
With regard to claim 14, Pierce further teaches that the catalyst comprises 0.1 to 1 wt% alkali metal which can be potassium (column 2, lines 64-65), which is within the range of up to 5 wt% of instant claim 14. 
With regard to claim 16, Pierce teaches that the amount of alkaline earth metal is 0.1 to 1 wt%, which is 0.00073 to 0.111 moles, and the amount of Pt is 0.2 wt%, which is 0.001 moles (column 2, lines 61 and 64-65). Thus, the molar ratio of alkaline earth metal (Group 2 metal) to Pt is 0.73 to 111, which is within the range of at least 0.18 of instant claim 16. 
With regard to claim 17, Pierce teaches that the support comprises alumina (column 2, line 66). This includes Aluminum (a metal from Group 13), as claimed. 
	With regard to claim 18, Pierce teaches that the reaction time is 5 seconds (column 16, line 52) and that the catalyst to feed ratio is 5 to 100 (column 7, lines 65-66). These are within the ranges of 0.1 seconds to 1.5 minutes and a ratio of 1 to 150 of instant claim 18.
	With regard to claim 20, Pierce teaches that the reactor is a riser or downer reactor (column 8, line 27).
	With regard to claim 21, Pierce teaches that a portion of the catalyst is regenerated and a portion is recycled back to the dehydrogenation reactor without regeneration (column 9, lines 42-45).
With regard to claim 22, Pierce teaches the following steps:
a) continuously removing spent catalyst from the reactor (column 9, lines 62-63). Thus, catalyst is removed during contact of the feed with catalyst particles as claimed.
b) heating the catalyst by combustion (column 10, lines 7-8).
c) recycling the heated catalyst to the reactor with the hydrocarbon feed (column 10, lines 14-16).
	With regard to claim 23, Pierce teaches that the regenerated catalyst supplies heat to the reactor, and that regenerated catalyst may be mixed with spent catalyst within the reactor (column 9, lines 42-47). This is equivalent to supplying heat to the catalyst particles within the conversion zone as claimed. 
	With regard to claim 25, Pierce teaches that the catalyst is maintained in Geldart A fluidization (column 10, line 29).
Claims 2-4 are rejected under 35 U.S.C. 103 as being unpatentable over Pierce et al. (US 8,653,317), alternatively in view of Kimura et al. (WO 2018/193668) as applied to claim 1 above, and further in view of Cohn et al. (US 4,810,683).
With regard to claims 2 and 4, Pierce teaches the method above, comprising regeneration with combustion of a catalyst comprising platinum on a support (column 2, lines 62-63; column 9, lines 36-40).
Pierce is silent with regard to a reducing step following the combustion step.
Cohn teaches a process for conversion of hydrocarbons over a catalyst comprising a Group VIII metal on a zeolite (support). Cohn further teaches that after regeneration by combustion, a final essential reduction step takes place, which involves contacting the catalyst with hydrogen (reducing gas) in order to reduce the metallic components to an elemental state (instant claim 4) and to produce a regenerated catalyst having activity, selectivity, and stability characteristics comparable to those possessed initially by the fresh catalyst (column 10, lines 15-18 and 29-34). Cohn also teaches passing the reduced catalyst to the hydrocarbon conversion process (column 10, lines 37-39).
	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to add a reduction step to the process of Pierce, because Pierce and Cohn each teach hydrocarbon conversion with a Group VIII metal on a support, along with regeneration by combustion of the spent catalyst, and Cohn teaches that adding the step of reducing the catalyst provides the benefits of producing a regenerated catalyst having activity, selectivity, and stability characteristics comparable to those possessed initially by the fresh catalyst (column 10, lines 29-34).
	With regard to claim 3, Cohn teaches that the temperature of the reducing step is 300-600°C (column 10, line 19). This overlaps the range of 450 to 900°C of instant claim 3. While Cohn does not teach the exact range as claimed, it would have been obvious to one of ordinary skill in the art to use the claimed ranges because the reference includes overlapping ranges which are found to be prima facie obvious. In the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976).
Claim 19 is rejected under 35 U.S.C. 103 as being unpatentable over Pierce et al. (US 8,653,317), alternatively in view of Kimura et al. (WO 2018/193668) as applied to claim 1 above, and further in view of Pretz et al. (US 2016/0272559).
With regard to claim 19, Pierce teaches that the reaction requires a short contact time which can be accomplished by way of a number of known reactor designs (column 8, lines 25-27).
Pierce does not specify that the reactor design is a turbulent bed.
Pretz teaches dehydrogenation of alkanes and alkylaromatics in a turbulent bed (paragraph [0003]). Pretz further teaches that turbulent bed reactors have the advantage of being able to carry out dehydrogenation at minimal reaction times (paragraph [0003]).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to use a turbulent bed as the reactor design of Pierce, because Pierce and Pretz each teach dehydrogenation of alkanes and alkyl aromatics in a reactor with short contact times, Pierce teaches that a number of known reactor designs can be used for the reactor, and Pretz teaches that a turbulent bed is a known reactor design suitable for performing dehydrogenation at short contact times (paragraph [0003]).
Claim 24 is rejected under 35 U.S.C. 103 as being unpatentable over Pierce et al. (US 8,653,317), alternatively in view of Kimura et al. (WO 2018/193668) as applied to claim 1 above, and further as evidenced by Sande et al. (Fine Mesh Computational Fluid Dynamics Study).
	With regard to claim 24, Pierce teaches that the catalyst is maintained in Geldart A fluidization (column 10, line 29), which is known by Sande to have a particle density of less than 1400 kg/m3 (1.4 g/cm3) (page 2623, column 1, first paragraph). This overlaps the range of 0.5 to 3 g/cm3 of instant claim 24. It would have been obvious to one of ordinary skill in the art to use the claimed ranges because the reference includes overlapping ranges which are found to be prima facie obvious. In the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALYSSA L CEPLUCH whose telephone number is (571)270-5752. The examiner can normally be reached M-F, 8:30 am-5 pm, EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, In Suk Bullock can be reached on 571-272-5954. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Alyssa L Cepluch/Examiner, Art Unit 1772                                                                                                                                                                                                        
/PHILIP Y LOUIE/Primary Examiner, Art Unit 1772